The opinion of the court was delivered,
by Read, J.
— The plaintiffs in error were the lessees of a farm of 152 acres, from their mother a widow, who had a life estate in it under the will of her husband their father. They were annual lessees from the 1st April 1866, 1867 and 1868, the widow dying on the 15th June 1868. At the time of her death, there was standing uncut on the premises, a quantity of mixed timothy and clover grass, a quantity of grass part meadow and part timothy, and a quantity of timothy exclusively. The question *137was, was this grass emblements, belonging to the tenants of the deceased owner of the life-estate. The vegetable chattels called emblements are the corn and other growth of the earth which are produced annually, not spontaneously but by labor and industry and thence are called fructus industriales. The growing crop of grass, even if grown from seed, and though ready to be cut for hay, cannot be taken as emblements: because as it is said the improvement is not distinguishable from what is natural product, although it may be increased by cultivation (1 Williams on Executors 670, 672).
The learned judge in the court below is a practical farmer, throughly acquainted with the established usages of our state, and we have no hesitation in agreeing with him that this crop of hay was not emblements, and belonged to the executors of the testator. Judgment affirmed.